Case: 13-30053       Document: 00512288644         Page: 1     Date Filed: 06/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2013
                                     No. 13-30053
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RICHARD RANDALE JACKSON,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:04-CR-50134-3


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Richard Randale Jackson, federal prisoner # 12259-035, appeals the denial
of his 18 U.S.C. § 3582(c)(2) motion for sentence modification pursuant to the
Fair Sentencing Act and Amendment 750 to the Sentencing Guidelines. Jackson
challenges the drug quantity determination that was made at his original
sentencing. He also contends that the district court found at his original
sentencing hearing that he was responsible for 1.5 kilograms of crack cocaine
and that this quantity results in a reduction under the amended Guidelines. He

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30053    Document: 00512288644     Page: 2   Date Filed: 06/26/2013

                                 No. 13-30053

relies upon United States v. Booker, 543 U.S. 220 (2005), and Kimbrough v.
United States, 552 U.S. 85 (2007), and contends that resentencing is warranted
in his case due to the disparity in sentencing among offenses involving cocaine
and crack cocaine.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence “in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission.” § 3582(c)(2); U.S.S.G. § 1B1.10(a)(1) (2012).
The district court’s decision whether to reduce a sentence under § 3582(c)(2) is
reviewed for an abuse of discretion. United States v. Evans, 587 F.3d 667, 672
(5th Cir. 2009).
      Jackson’s reliance on Booker and Kimbrough is misplaced, as § 3582(c)(2)
only applies to amendments that result in lowering a defendant’s guidelines
range.   See Dillon v. United States, 130 S. Ct. 2683, 2691-94 (2010);
§ 1B1.10(a)(2)(B). Moreover, the district court at sentencing determined that
Jackson was responsible for more than 40 kilograms of cocaine base.
Accordingly, Jackson’s base offense level of 38 is not modified by Amendment
750, because the amendment results in a base offense level of 38 for offenses
involving “8.4 KG or more of Cocaine Base.” § 2D1.1(c)(1) (2012). Jackson’s
remaining arguments are simply an attempt to relitigate drug quantity. Issues
that relate to original sentencing determinations may not be relitigated in a
§ 3582(c)(2) proceeding. Evans, 587 F.3d at 674.
      AFFIRMED.




                                       2